Citation Nr: 0622325	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for PTSD, rated as 70 percent 
disabling.  

The veteran testified at a hearing before the Board sitting 
at the RO in March 2003. 

The Board remanded the case for additional development in 
April 2004, and it is now before the Board for adjudication. 


FINDING OF FACT

The veteran's occupational and social impairment is not 
total.  He has symptoms of intermittent irritability, anger, 
mood changes, impaired impulse control, suicide ideations, 
and memory and sleep loss.  There is no grossly inappropriate 
behavior, impairment of thought and communication processes, 
severe memory loss, disorientation as to time and place, 
inability to maintain normal activities of daily life, 
persistent delusions or hallucinations, or persistent danger 
of hurting himself or others.  


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7. 4.10, 4.125, 4.126. 4.130 Diagnostic Code (DC) 
9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, April 2004, 
October 2004 and June 2005; a rating decision in September 
2001; a statement of the case in September 2002; and a 
supplemental statement of the case in February 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a second supplemental statement of the case 
in February 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The RO granted service connection and a 30 percent rating for 
PTSD in November 1997, and an increased initial rating of 70 
percent in June 1998.  The veteran seeks a higher rating 
because he feels his symptoms have become more severe as 
indicated by episodes of anger, incarceration, and 
hospitalization.  The Board notes that he receives a 100 
percent disability compensation from the Social Security 
Administration (SSA) for unemployability due to symptoms of 
PTSD and VA compensation for individual unemployability.  He 
also has a non-service-connected bipolar disorder. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1;  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A rating of 70 percent for PTSD is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The next higher rating of 100 percent is warranted when there 
is total occupational or social impairment due to symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In a March 2003 hearing, the veteran testified that his PTSD 
symptoms caused an inability to control anger and maintain 
effective personal relationships.  He stated that his 
symptoms led to periods of incarceration for violations of 
protective orders and for stalking a police officer.  He also 
stated that he was hospitalized four times since discharge 
from active duty for PTSD symptoms of nightmares, flashbacks, 
and loss of sleep.  He was unable to keep a full time job 
despite earning a master's degree in business, holding 
previous executive positions in personnel administration, and 
retiring from the Army Reserve as a Lieutenant Colonel.  He 
experienced isolation from friends and family and occasional 
short-term memory loss.  The Board notes that his oral 
testimony was responsive and articulate. 

In April 2004, the Board remanded the claim to obtain 
complete records of treatment from six medical providers, SSA 
records of the July 1999 disability determination, and a VA 
examination.  These actions have been accomplished, and the 
Board reviewed all available records.  Since the veteran's 
present level of disability is of primary concern, the Board 
will focus on the evidence obtained since the unappealed June 
1998 RO decision that granted a 70 percent initial rating.   

In an August 1998 SSA comprehensive disability examination, 
the examiner noted that the veteran had occasional episodes 
of short-term memory loss, anxiety, and inability to 
concentrate.  He had flashbacks of combat experiences, fear 
of crowds, no interest in social contact, and "terrible 
interpersonal skills" often resulting in angry outbursts 
that he did not realize were inappropriate.  However, his 
personal hygiene and thought processes were good.  The 
examiner also noted that the veteran's bipolar disorder 
greatly inhibited his ability to concentrate and relate to 
people.  The examiner concluded that the veteran could not 
maintain his former level of employment as a personnel 
executive. 

In March 1999, the veteran received voluntary in-patient 
treatment at the VA Medical Center (VAMC) in Murfreesboro, 
Tennessee after a manic episode involving impulsive purchases 
and excessive loss of sleep following arguments with his ex-
wife that included violent threats and behavior.  The 
examiner noted no hallucinations, suicide ideations, or 
erratic thought processes.  Judgment was poor but insight and 
memory were fair.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 31 on admission and 60 upon 
discharge in stable condition after 5 days.  He noted that 
the veteran had been working as a business consultant and 
real estate investor.  

In February 2000, a civil judge ordered the veteran to 
receive additional in-patient treatment at the VAMC in 
Murfreesboro following incarceration for allegedly 
threatening his wife.  A VA social worker noted that the 
veteran did not remember making any threats but admitted to 
having been intoxicated.  He was discharged after five days.  
He displayed no suicide ideations, was in a good mood, and 
was compliant with medications.  The social worker noted that 
the veteran was working intermittently as a self-employed 
business consultant. 

The veteran received on-going counseling and medication for 
PTSD and bipolar disorder from the mental health clinic at 
the VAMC in Birmingham, Alabama.  In March 2001, a counselor 
noted that the veteran admitted that his alcohol abuse was 
affecting the relationship with his ex-wife and son, but that 
abstinence and compliance with medication improved the 
relationships.  In June 2001, a counselor noted that the 
veteran had been in an auto accident and was hospitalized for 
back injuries.  The veteran stated that the accident was not 
deliberate, but it caused mood swings and anger that 
interfered with the relationship with a friend. 
In July 2001, a VA counselor noted that the veteran had been 
incarcerated for several weeks for stalking a police officer.  
The incident arose after the veteran made remarks to the 
officer and later indirectly threatened him by telephone.  
The charges were later reduced to a misdemeanor with a small 
fine, but the episode had a deleterious impact on the 
relationship with his son.  However, later that month, a 
counselor noted that the veteran stopped using alcohol, 
became compliant with medication, and was able to work at a 
part time job delivering flowers.  Treatment notes through 
October 2002 showed that alcohol abstention and medication 
successfully controlled his symptoms.  In October 2002, an 
examiner noted that the veteran's relationship with his son 
and a friend had improved.  The veteran was well groomed with 
no suicidal ideations, hallucinations, or delusions.  He had 
goal-directed thought processes, and good judgment and 
insight.

In December 2003, a counselor noted that the veteran had a 
brief manic period and could not sleep when he ran out of 
medication.  However, with the support of his friend and a 
new supply of medication, he was able to sleep and later deal 
successfully with a child support dispute.  The veteran 
stated that he was cutting down on his part-time work because 
he did not need the additional income and had other 
activities of interest.  In March 2004, a counselor noted 
another manic period with loss of sleep but he also noted 
that the veteran admitted to being able to avoid erratic 
behavior by limiting his alcohol use. 

In December 2005, the veteran underwent a comprehensive VA 
mental examination.  The physician noted that the veteran had 
recently been charged with "driving under the influence" 
and was in a rehabilitation program for drug and alcohol use.  
He displayed an anxious mood but had no suicide ideations or 
hallucinations.  His thought processes were coherent with 
adequate insight and judgment.  He reported no loss of sleep 
but did acknowledge a problem controlling alcohol use.  The 
examiner assigned a GAF of 55 for PTSD only and noted that 
the veteran's mood swings would likely prevent work around 
other people. 

Finally, in February 2006, the veteran sought in-patient VA 
treatment for excessive loss of sleep.  He denied alcohol or 
drug use.  On admission, he was irritable and easily 
distracted with short-term memory loss and some suicidal 
thoughts but no plan.  The examiner noted logical, organized, 
and goal directed thought processes and fair insight, 
judgment, and impulse control.  The examiner assigned a GAF 
of 31 on admission.  The veteran was discharged after 30 
hours and a night's sleep with a GAF of 60.  He was advised 
to stop taking a specific medication that appeared to be 
causing his sleeplessness.  He denied any suicide ideations 
and his judgment and insight were intact.  He checked himself 
out in order to conduct a real estate transaction. 

Following review of all medical evidence with emphasis on 
treatment records and examinations since June 1998, the Board 
concludes that the veteran's current PTSD does not warrant 
the next higher rating of 100 percent.  The records do not 
show that the veteran experiences persistent hallucinations, 
delusions, or an inability to perform the activities of daily 
living such as maintenance of personal hygiene.  He has not 
been disoriented as to time and place or experienced memory 
loss to the extent of not knowing his own name, occupation, 
or names of relatives.  He has never shown impairment of 
thought processes or the ability to effectively communicate 
orally or in writing.  He does not have total occupational 
impairment because he is able to function in many work 
situations as business consultant, deliveryman, and real 
estate investor and manager.  He does not have total social 
impairment because he has stable relationships with a friend 
and his son.  

The Board recognizes that the veteran has had intermittent 
episodes of irritability, anger, and loss of sleep.  Many 
have involved alcohol abuse and lack of medication 
compliance.  Examiners have noted that the veteran has 
recurrent nightmares, hypervigilance, and on-going symptoms 
of PTSD.  It is also noted that he has been found to be 
unable to work around other people due to his PTSD, but the 
evidence does not show that he is unable to work due to his 
PTSD.  Physicians have also noted that some behaviors were 
associated with his nonservice-connected bipolar disorder and 
substance abuse.  Upon two hospital admissions, examiners 
assigned GAF scores of 31, but at discharge, the scores have 
been in the 50's and 60's and remain so for long periods of 
follow-up counseling.  The record showed that the veteran is 
able to maintain stable relationships and perform productive 
employment when abstaining from substance abuse and complying 
with prescribed medications. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current symptoms of PTSD do not warrant a 
rating greater than 70 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 

ORDER

An increased rating for PTSD is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


